DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarcello (US Pub No. 2004/0186548).
Regarding claim 1, Scarcello discloses (Figures 13-14 and 36) a stent (401) (Figure 36) placed over a vessel wall (Figures 13-14) that is fully capable in being used as a fitting for receiving and fixing at least one sleeve for enforcing an end of a hollow organ so that said end of the hollow organ can be connected with a further end of the hollow organ, the stent or fitting comprising: a cylindrically shaped body (clearly shown in Figure 36), and said body being configured to receive and hold two sleeves (not positively recited in the claim) with turned-over hollow organ ends so that inner sides of the hollow organ ends make contact with one another [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the two sleeves” are not positively recited in the claim and are only functionally recited]. 
[Since the stent of Scarcello includes all of the structural elements in the same arrangement as claimed, then the stent of Scarcello is fully capable in being used as a fitting for receiving and fixing at least one sleeve for enforcing an end of a hollow organ so that said end of the hollow organ can be connected with a further end of the hollow organ]
	Regarding claim 2, wherein the body is completely slit in a longitudinal direction (clearly shown in Figure 36) in order to allow the insertion of the two sleeves [Fully capable in doing this].
	Regarding claim 3, wherein the body is a ring that is completely slit in a longitudinal direction (clearly shown in Figure 36) and comprises a fenestration (see annotated figure below) that permits observation of the ends of the hollow organs introduced into the fitting [Fully capable in doing this]. 



    PNG
    media_image1.png
    495
    554
    media_image1.png
    Greyscale
Regarding claim 4, wherein the fit of said sleeve for enforcing the end of the hollow organ and of the fitting for accommodating two sleeves allows a press fit [Fully capable in doing this similar to the press fit over the vessel 140 as shown in Figures 13-14].
Regarding claim 5, wherein the body has a curved profile along a longitudinal axis (clearly shown in Figure 36) so as to encompass two sleeves (not positively recited in the claim) with turned-over hollow organ ends over their entire lengths, wherein the inner sides of the hollow organ ends make contact with one another [Fully capable in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the two sleeves” are not positively recited in the claim and are only functionally recited].
Regarding claim 6, wherein the body is configured to receive and hold a sleeve having a cylindrical shape (not positively recited in the claim) and being configured to be pushed over the end of the hollow organ and for turning-over the end of the hollow organ projecting from the sleeve around an end of the sleeve, wherein the sleeve has an adjustable diameter [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the sleeve having a cylindrical shape” is not positively recited in the claim and is only functionally recited].
Regarding claim 7, wherein the body is configured to receive and hold a sleeve (not positively recited in the claim) that is formed by an expandable material mesh configured to allow adjustment of a diameter of the sleeve by application of an external pressure [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the sleeve” is not positively recited in the claim and is only functionally recited].
Regarding claim 8, wherein the sleeve (not positively recited in the claim) is composed of fine metallic or non- metallic filaments forming a cylindrical mesh with an adjustable diameter [The sleeve can have these exact structures since “the sleeve” is not positively recited in the claim and is only functionally recited].
Regarding claim 9, wherein the body is configured to receive and hold a sleeve (not positively recited in the claim) that is configured so that it reduces in diameter or collapses when a radial pressure is applied, and returns to its original diameter when the pressure is removed or to a reduced diameter if a reduced pressure is exerted [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the sleeve” is not positively recited in the claim and is only functionally recited].
Regarding claim 10, wherein the body is configured to receive and hold a sleeve (not positively recited in the claim) that comprises a region having a reduced diameter and at least one other region which comprises a larger diameter [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the sleeve” is not positively recited in the claim and is only functionally recited].
Regarding claim 11, wherein a radial pressure is exerted on the sleeve region (not positively recited in the claim) having a reduced diameter and wherein no pressure or less radial pressure is exerted on the at least one other sleeve region (not positively recited in the claim) which comprises a larger diameter [Fully configured in doing this since Scarcello discloses all of the structural elements in the same arrangement as claimed. Since the sleeve is not positively recited in the claim, then this results in the “the sleeve region” and “the at least one other sleeve region” to also not be positively recited in the claim and only functionally recited].
Regarding claim 12, wherein the region (not positively recited in the claim) having a reduced diameter includes one end of the sleeve where a hollow organ end is folded back on the sleeve, wherein the pressure is exerted by the folded back hollow organ end [Since the sleeve is not positively recited in the claim, then this results in the region having a reduced diameter to also not be positively recited in the claim and only functionally recited].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771